— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered June 2, 1987, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, with the advice and assistance of counsel, voluntarily pleaded guilty to the lesser count of a two-count indictment. Considering the seriousness of the lesser crime and the relatively short sentence imposed, it was not an improvident exercise of discretion to deny the defendant the additional benefit of youthful offender treatment (see, People v Locke, 119 AD2d 834; People v Walsh, 106 AD2d 419). The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.